*88The opinion of the court was delivered by
Burch, J.:
The will of T. J. Collins, deceased, contained the following bequest.
“Eleventh. I give, devise and bequeath to the Old Ladies Home of Leavenworth, Kansas, the sum of eight thousand ($8,000.00) dollars.”
Claiming to be the beneficiary intended, the plaintiff made application to the probate court for an order for payment of the amount of the bequest to the plaintiff. The application was denied and the plaintiff appealed to the district court. After a trial the district court sustained the action of the probate court and the plaintiff appeals.
The district court made very full findings of fact. The last finding reads as follows:
“Prom the evidence I find as a fact that by the eleventh paragraph of said will Mr. T. J. Collins did not intend to give to ‘The William Small Memorial Home for Aged Women, at Leavenworth, Kansas, $8,000.00 or any other sum.”
It is argued that this finding is merely a conclusion of fact derived from specific facts previously found. The finding is a finding of the ultimate fact in issue, the intention of the testator. Conceding that the validity of the finding might be affected by other findings, there is none which is inconsistent with it. The plaintiff argues that the will must be interpreted to prevent intestacy if possible, and then argues from other provisions of the will and the facts and circumstances stated in the findings that the plaintiff sufficiently identified itself as the beneficiary named in the will. No useful purpose would be subserved by debating the facts with the plaintiff. This court is satisfied with the conclusion reached by the district court and its judgment is affirmed.